                          UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                               NORTHERN DIVISION

TIMOTHY Z. PLACE                                  )
                      Plaintiff,                  )
                                                  )
v.                                                )      JUDGMENT
                                                  )
                                                  )      No. 2:20-CV-79-FL
CHOWAN UNIVERSITY                                 )
               Defendant.                         )


Decision by Court.

This action came before the Honorable Louise W. Flanagan, United States District Judge, upon
consideration of the plaintiff’s motion to remand this action to state court.

IT IS ORDERED, ADJUDGED AND DECREED in accordance with the court’s order entered
June 15, 2021, more particularly described therein, that the captioned action be and hereby is
remanded to Hertford County Superior Court.

This Judgment Filed and Entered on June 15, 2021, and Copies To:
Lloyd Clifton Smith, III (via CM/ECF Notice of Electronic Notification)
Jason Vincent Federmack / Paul Holscher (via CM/ECF Notice of Electronic Notification)
The Honorable Shirley Johnson (via U.S. Mail at Hertford County Clerk of Superior Court,
P. O. Box 86, Winton, NC 27986)

June 15, 2021                       PETER A. MOORE, JR., CLERK

                                      /s/ Sandra K. Collins
                                    (By) Sandra K. Collins, Deputy Clerk




          Case 2:20-cv-00079-FL Document 13 Filed 06/15/21 Page 1 of 1
